Citation Nr: 0319490	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  00-15 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for dermatitis/tinea 
pedis.  

2.  Entitlement to service connection for osteoarthritis.  

3.  Entitlement to service connection for rheumatological 
disease. 

4.  Entitlement to service connection for headaches. 

5.  Entitlement to service connection for a left foot injury. 

6.  Entitlement to service connection for pes planus.  

7.  Entitlement to service connection for a left hand injury, 
to include a left wrist disability.  

8.  Entitlement to service connection for a right hand 
condition, to include a right wrist disability.  

9.  Entitlement to service connection for a low back 
disability. 

10.  Entitlement to an initial compensable evaluation for 
onychomycosis.  

11.  Entitlement to an initial compensable evaluation for 
residuals of a tarsal fracture of the right foot.  

12.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right ankle.  

13.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left ankle.  

14.  Entitlement to an initial compensable evaluation for a 
right knee disability.  

15.  Entitlement to an initial compensable evaluation for a 
left knee disability.  

16.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left 6th and 8th anterior ribs.  

17.  Entitlement to a 10 percent evaluation based on 
multiple, noncompensable service-connected disabilities under 
38 C.F.R. § 3.324 (2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from September 
1995 to August 1998.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

This decision will address the issues of entitlement to 
service connection for dermatitis/tinea pedis, for 
osteoarthritis, for rheumatological disease, and for a left 
foot disability, as well as entitlement to initial 
compensable evaluations for residuals of a fracture of the 
right foot and for residuals of a fracture of the left 6th 
and 8th anterior ribs.  The remaining issues will be the 
subject of the remand that follows the decision, with the 
exception of the issue of entitlement to a 10 percent 
evaluation based on multiple, noncompensable service-
connected disabilities under 38 C.F.R. § 3.324, which will be 
deferred pending completion of the requested development.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.   

2.  The veteran was treated in service for dermatitis and for 
tinea pedis.  There is no current diagnosis for either 
disability.  

3.  The veteran did not have osteoarthritis in service or 
during the first post service year.  There is no current 
diagnosis of osteoarthritis.  

4.  The veteran did not have a rheumatological disease in 
service or during the first post service year, and there is 
no current finding of a rheumatological disease.  

5.  The veteran complained of left foot pain in service.  No 
left foot disability was found in service and no left foot 
disability has been diagnosed currently.  

6.  The veteran has full range of painless motion of the 
right foot.   In the absence of any residual functional 
impairment, moderate disability of the right foot is not 
demonstrated.  

7.  The veteran has moderate disability of the thoracic 
muscle group due to his residuals of a fracture of the left 
6th and 8th anterior ribs.  


CONCLUSIONS OF LAW

1.  Claimed dermtatitis/tinea pedis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2002).  

2.  Claimed osteoarthritis was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2002).  

3.  Claimed rheumatological disease was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2002).  

4.  A claimed left foot disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2002).  

5.  The criteria for an initial compensable rating for 
residuals of a tarsal fracture of the right foot have not 
been met at any time during the appeal period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 
4.71a, Diagnostic Code 5284 (2002).

6.  The criteria for an initial rating of 10 percent for 
residuals of a fracture of the left 6th and 8th anterior ribs 
have been met for the entire course of the appeal period.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.20, 4.71a, Diagnostic Codes 5297, 5321 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via a statement of 
the case and subsequent supplemental statements of the case 
of the evidence necessary to substantiate his claims.  The RO 
has secured medical records and the veteran has been examined 
in conjunction with these claims.  In addition, in April 
2001, the RO contacted the veteran and notified him of the 
evidence needed to establish entitlement to the benefits 
sought, and what the RO would obtain, as well as what 
evidence was needed from the veteran and what he could do to 
help with his claim.  No further assistance in this regard 
appears to be warranted.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).   

The Board concludes that the duties to assist and to notify 
the veteran have been fullfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claims.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claims.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West 2002).  No 
further development is required in order to comply with VA's 
duty to assist.  


I.  Service Connection

Laws and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  There are some disabilities, 
including arthritis, for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  Absent any independent supporting clinical 
evidence from a physician or other medical professional, 
"[t]he veteran's own statements expressing his belief that 
his disabilities are service connected . . . are not 
probative."  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id. Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

A.  Dermatitis/Tinea pedis

The veteran's service medical records show that in March 1998 
he was seen for dermatitis on the forearms, and in August 
1998, he was treated for tinea pedis.  His December 1997 
separation examination report showed his skin to be 
clinically normal.  

On VA examination in November 1998, there was no finding of 
any skin disability with the exception of onychomycosis, for 
which the veteran has been service connected.  Private 
medical records from the Orthopaedic Diagnostic and Treatment 
Center dated in 1999 and 2000 show no treatment for a skin 
disability.  Absent a current showing of dermatitis or tinea 
pedis, service connection is not warranted.  

B.  Osteoarthritis

The veteran's service medical records show that in April 
1998, the veteran was diagnosed with questionable 
osteoarthritis.  X-rays taken during service show no finding 
of osteoarthritis.  

On VA examination in November 1998, X-rays of multiple joints 
reported no finding of osteoarthritis.  Private records from 
the Orthopeaedic Diagnostic and Treatment Center dated in 
1999 and 2000 show that the veteran underwent X-rays of 
multiple joints in December 1999.  No gross bony 
abnormalities were noted.  
Absent a showing of this disability in service, within the 
first post-service year, and currently, service connection is 
not warranted.  

C.  Rheumatological disease

The veteran's service medical records show that laboratory 
tests conducted during service document no finding of a 
rheumatiological disease.  In August 1997, a rheumatoid 
factor screen was negative as was an ANA screen.  

On VA examination in November 1998, X-rays were normal.  A 
rheumatological work-up was negative for ANA titer, 
rheumatoid factor and ESR.  Private records from the 
Orthopeaedic Diagnostic and Treatment Center dated in 1999 
and 2000 show no finding of a rheumatoid disability.   Absent 
a showing of this disability in service, within the first 
post service year, and currently, service connection is not 
warranted.  

D.  Left Foot Disability

The veteran's service medical records show that in February 
1997, he was seen for a stress fracture of the left leg with 
left foot pain.  Later that same month, he complained of knee 
and ankle pain with increased pain in the left foot on 
walking and climbing the stairs.  At separation in December 
1997, his feet were noted to be normal.  

On VA examination in November 1998, the veteran's feet were 
noted to be normal to palpation in terms of lack of pain.  It 
was noted that there was no edema and range of motion of the 
ankles was normal.  No left foot disability was diagnosed.  
Private medical records from the Orthopeaedic Diagnostic and 
Treatment Center dated in 1999 and 2000 show no left foot 
disability.  

While the veteran complained of left foot pain in service, no 
left foot disability was diagnosed.  Currently, there is no 
finding of a left foot disability.  Absent a showing of this 
disability in service, and currently, service connection is 
not warranted.  

II.  Initial Evaluations

Laws and Regulations

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2002).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life including employment.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7 (2002).  Where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board also notes that in Fenderson v. West, 12 Vet. App. 
119 (1999), the U.S. Court of Appeals for Veterans Claims 
(Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability.  
Accordingly, the issues for appellate consideration are 
reflected on the first page of this decision in accordance 
with Fenderson.  


A.  Residuals of a Tarsal Fracture of the Right Foot.  

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 (2002) provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The veteran's residuals of a tarsal fracture of the right 
foot are evaluated by analogy to Diagnostic Code 5284 for 
other foot injuries, located at 38 C.F.R. § 4.71a (2002). 
Under Diagnostic Code 5284, a moderate injury of the foot 
warrants a 10 percent evaluation; a moderately severe injury 
to the foot warrants a 20 percent evaluation; and a severe 
injury to the foot warrants a 30 percent evaluation.  If 
there is actual loss of use of the foot, a 40 percent 
evaluation is provided.  

In the present case, the objective evidence reported on VA 
examination in November 1998 reflects that the veteran's 
primary complaint is that his right foot bothers him.  The 
objective findings on physical examination reflect that the 
feet were normal to palpation in terms of lack of pain.  
There was no edema at either malleolus and range of motion 
was noted to be normal.  This evidence does not show moderate 
impairment of the right foot so as to support a compensable 
rating.   

In addition, there is no showing of any foot disability that 
would warrant a compensable evaluation under any other 
potentially applicable Diagnostic Code including Diagnostic 
Code 5283, which requires malunionn or nonunion of the tarsal 
or metatarsal bones.  38 C.F.R. Part 4, Diagnostic Code 5283 
(2002).  

In sum, there is no residual functional impairment 
demonstrated.  Additionally, the veteran has full, painless 
range of motion of the right foot without a complaint of 
pain.  These findings, coupled with only complaints of pain 
and discomfort do not approach the level of disability 
required to warrant a compensable disability evaluation under 
Diagnostic Code 5284, for other injuries of the foot, which 
requires moderate impairment for assignment of the minimum 10 
percent disability evaluation.  Having not met the criteria 
for a 10 percent rating, a 0 percent rating as assigned by 
the RO is warranted. (See 38 C.F.R. § 4.31, which provides 
that where the rating schedule does not provide for a zero 
percent evaluation, such an evaluation may be assigned when 
the criteria for a compensable rating are not met.)

B.  Residuals of a Fracture of the Left 6th and 8th Anterior 
Ribs

On VA examination in November 1998, the veteran reported 
painful deep inspiration, and it was noted by the examiner 
that on examination, the veteran had painful deep inspiration 
marked by grimacing.  There were reduced respiratory 
excursions to one-quarter inch bilaterally.   Pulmonary 
function testing revealed restrictive deficits.  The 
diagnosis was, restrictive pulmonary deficits, secondary to 
increased weight for height.  

The veteran was examined by VA in April 1999.  The veteran 
complained of pain and chronic dislocation of his ribs.  He 
stated that he had a flare-up when he coughed.  He stated 
that he has to take small short breaths.  Examination showed 
painful motion and recurrent subluxation of the ribs 6 and 8, 
which caused chronic pain.  The examiner stated that the 
veteran's chronic rib condition was causing him to take 
inadequate breaths which on a pulmonary function test would 
appear as restrictive disease.  

The veteran is currently rated under Diagnostic Code 5297 
which states that removal of one rib or resection of two or 
more ribs without regeneration warrants a 10 percent 
evaluation.  A 20 percent evaluation requires the removal of 
two ribs.  38 C.F.R. § 4.71a, Diagnostic Code 5297 (2002).  
Under Diagnostic Code 5321, ratings are based on the degree 
of disability associated with the thoracic muscle group, 
muscles of respiration (Group XXI).  Ratings of zero or 10 
percent are assigned where associated disability is slight or 
moderate, respectively.  A rating of 20 percent is assigned 
for severe or moderately severe disability of the Group XXI 
muscles.  

The Board finds that a compensable disability evaluation is 
warranted if this disorder is rated, by analogy, to muscle 
injury.  In the veteran's case, the muscles affected are the 
muscle of the sternum or ribcage, which is muscle group XXI, 
muscle of the thoracic group.  As noted above, under 
Diagnostic Code 5321, muscle group XXI, the thoracic muscle 
group, performs the function of respiration.  Slight 
disability warrants a noncompensable rating, moderate 
disability a 10 percent rating, and severe or moderately 
severe disability a 20 percent rating.  38 C.F.R. § 4.73, 
Diagnostic Code 5321 (2002).

In the present case, the medical evidence of record shows 
that the veteran's disability is productive of moderate 
disability.  The medical evidence shows that the service-
connected disability is manifested by complaints of pain on 
deep inspiration, reduced respiratory excursions and 
restrictive deficits on pulmonary function testing.  The 
Board finds that these findings more nearly approximate 
moderate impairment, and that therefore, a compensable 
evaluation is warranted under Diagnostic Code 5321.  

A rating beyond 10 percent is not warranted under Diagnostic 
Code 5297 because there is no evidence of removal of the 
veteran's ribs.  In addition, under Diagnostic Code 5321, the 
evidence does not support a finding of severe or moderately 
severe manifestations.  
 
Additional Considerations

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2002), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2002).

The Board finds that no disability discussed above 
constitutes an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran has a disability which subjects 
him to frequent periods of hospitalization or that interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 



ORDER

Service connection for dermatitis/tinea pedis is denied.  

Service connection for osteoarthritis is denied.  

Service connection for rheumatological disease is denied.  

Service connection for a left foot disability is denied. 

Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right foot is denied.  

An initial evaluation of 10 percent is granted for residuals 
of a fracture of the left 6th and 8th anterior ribs, subject 
to controlling regulations governing the payment of monetary 
benefits.   



REMAND

The veteran seeks service connection for headaches.  The 
record shows that he was treated in service for complaints of 
headaches, and a diagnosis of tension headaches was rendered.  
A CAT scan in service was negative.  On VA neurological 
examination in October 1998, the examiner found that the 
veteran had tension headaches by history.  It was stated that 
the examiner had no objective evidence of the veteran's 
headaches and that the veteran had no structural lesions of 
neurological deficits that would account for his headaches.  
A November 1998 general medical examiner diagnosed tension 
headaches.  Private records indicate that the veteran was 
prescribed medication for migraine headaches.  He was 
examined in January 2000 by a private examiner who found 
basilar artery migraine.  It appears that the first and third 
pages of this examination report are missing.  Clarification 
is necessary concerning the diagnosis of a headache 
condition, and if one is rendered, an opinion is required 
regarding the relationship, if any, with service.  

The veteran claims that he has pes planus that was aggravated 
during his military service.  Service medical records show 
that at service entrance in September 1995, the veteran was 
noted to have moderate pes planus that was asymptomatic.  
During service, he was treated for calluses on the feet.  The 
veteran has not been evaluated for pes planus currently and 
no medical opinion has been requested regarding this 
disability.  

The veteran was treated during service for right and left 
hand complaints.  In November 1998, a VA examiner diagnosed 
carpal tunnel syndrome.  The veteran underwent a VA 
examination for hand evaluation in April 1999.  The examiner 
noted that the claims file and past medical records were not 
available.  It was stated that therefore the current 
examination was done in a vacuum.  An EMG and neurological 
evaluation was recommended.  The examiner stated that the 
veteran had what appeared to be either a median neuropathy or 
a radial neuropathy which was both sensory/motor.  A 
neurological examination was conducted a few days later that 
same month.  That examiner found no evidence of carpal tunnel 
syndrome on either side, but noted a history of benign 
fasciculations.  It was stated that this was a normal 
finding.  An EMG was not performed.  

The record shows that the veteran was treated in service for 
complaints of low back pain.  In 1966 he was treated for low 
back muscular strain with anti-inflammatory medication.  On 
his December 1997 Medical Board examination, X-rays showed a 
mild facet hypertrophy and sclerosis at L5-S1.  The finding 
was low back pain syndrome.  On VA examination in October 
1998, the examiner stated that there was no evidence for any 
disability of the lower back.  A VA examiner in November 1998 
diagnosed chronic lumbosacral syndrome.  A private examiner 
diagnosed lumbar strain in December 1999, and he requested a 
neurological examination.  A report of a private neurological 
examination dated in January 2000 is incomplete since two 
pages are missing. 

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities. The veteran's onychomycosis is 
rated as noncompensable under Diagnostic Code 7813, effective 
prior to August 30, 2002.  A note in the Rating Schedule 
under the former criteria provided that disabilities 
evaluated under codes 7807 through 7819 were to be rated by 
analogy to eczema under Diagnostic Code 7806. 38 C.F.R. § 
4.118.  Pursuant to the former criteria, under that 
diagnostic code, a 10 percent evaluation was warranted where 
the skin disability was productive of exfoliation exudation 
or itching involving an exposed surface or extensive area.  A 
30 percent rating required that the disability be manifested 
by constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation required that 
the condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.

Pursuant to the revised criteria, a note states that 
dermatophytosis should be rated depending upon the 
predominant disability, and where, as here, it is dermatitis 
or eczema, it should continue to be rated as dermatitis or 
eczema under Diagnostic Code 7806.  The revised criteria 
provide that if the dermatitis or eczema covers an area of at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected; or requires intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past twelve-month period, a 10 percent rating is 
warranted.  A 30 percent rating provides requires 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas be affected, or; that systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
maximum rating of 60 percent under the revised criteria is 
warranted when the condition covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past twelve-month 
period.  The veteran has not undergone a VA examination to 
evaluate his skin disability since 1998.  

The veteran has been assigned noncompensable evaluations for 
his service-connected bilateral ankle and bilateral knee 
disabilities.  He was examined by VA in November 1998.  
Examination of the knees and ankles did not include range of 
motion in degrees.  In addition, the examiner did not address 
functional impairment due to the knee and ankle disabilities.  
As noted above, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 (2002) provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  


This case is hereby REMANDED to the RO for the following 
development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disabilities at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  Of particular interest are the 
complete records of the private examiner 
who performed the January 2000 
examination of the veteran, including the 
full examination report.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be permanently 
associated with the claims folder.

2.  The RO should schedule the veteran 
for the following examinations: 
neurological, foot, hand, dermatology, 
and orthopedic.  The veteran should be 
advised by the RO that failure to 
cooperate or to report for any scheduled 
examination may result in an adverse 
decision.  38 C.F.R. §§ 3.158, 3.655 
(2002).  

For all of the examinations, all 
indicated studies must be conducted.  In 
addition, the physicians must note in the 
examination reports that he/she had 
reviewed the evidence in the claims 
folder, including service, private and VA 
medical records.   

The neurological examiner should evaluate 
the veteran's headache complaints.  The 
examiner should render a diagnosis 
regarding any headache disability found.  
In addition, the examiner should offer an 
opinion with completer rationale as to 
whether it is at least as likely as not 
that any headache disability diagnosed is 
related to the veteran's inservice 
complaints of headaches.  
The neurological examiner should also 
evaluate the veteran's back, and 
bilateral hand complaints.  If a back, 
left hand or right hand disability is 
found, the examiner should offer an 
opinion with complete rationale as to 
whether it is at least as likely as not 
that diagnosed disabilities are related 
to the veteran's inservice complaints.  

The foot examiner should evaluate the 
veteran's bilateral pes planus.  The 
examiner must offer an opinion with 
complete rationale as to whether it is at 
least as likely as not that the veteran's 
pes planus was aggravated during his 
military service.  

The dermatology examiner should evaluate 
the veteran's onychomycosis.  The 
disability should be described in full 
and color photographs should be taken.  
The area involved should be described and 
the extent of coverage should be noted.  
The examiner should note if the 
disability required the use of 
corticosteroids or other 
immunosuppressive drugs and if so the 
duration of such over the past 12 months 
should be noted.  

The orthopedic examiner should evaluate 
the veteran's back, hands, knees and 
ankles.  X-rays should be taken.  Range 
of motion of all joints involved must be 
given in degrees.  The examiner should 
determine if the veteran has a back 
disability, and if so whether it is at 
least as likely as not that any back 
disability found is related to the 
veteran's inservice complaints.  The 
examiner should determine if the veteran 
has hands or wrists disabilities, and if 
so if any diagnosed disability is related 
to the veteran's inservice complaints.     
The examiner should evaluate the 
veteran's knees and ankles.  As to the 
knees, the examiner should note if there 
is any instability.  In addition, the 
examiner must indicate if there is any 
weakness.  The examiner should render an 
opinion as to whether pain significantly 
limits functional ability during flare-
ups or with extended use of the knees or 
ankles.  The examiner should indicate 
whether the knees or ankles cause 
weakened movement, excess fatigability, 
or incoordination.  In addition, the 
examiner should be requested to identify 
the limitation of activity imposed by the 
knee and ankle disabilities, with a full 
description of the effects of the 
disabilities upon the veteran's ordinary 
activity.  Any opinions expressed must be 
accompanied by a complete rationale.

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



